Citation Nr: 0013914	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-12 457A	)	DATE
	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The appellant served as a member of 
the Army National Guard of Wisconsin from approximately April 
1974 to September 1981. 


FINDINGS OF FACT

1.  The appellant served as member of the Army National Guard 
of Wisconsin from approximately April 1974 to September 1981; 
his service consisted of periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA), including a 
period of verified ACDUTRA from October 1974 to March 1975.

2.  There is no medical evidence indicating that the 
appellant was disabled from rheumatoid arthritis during any 
National Guard training.  

3.  The appellant has not established that he is a 
"veteran" for purposes of VA benefits. 


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred or aggravated during 
active duty for training. 38 U.S.C.A. §§ 101, 1110 (West 
1991); 38 C.F.R. §§ 3.1, 3.6 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist, as established in 38 U.S.C.A. 
§ 5107, is reserved for veterans and their dependents and 
survivors.  See Laruan v. West, 11 Vet. App. 80, 85 (1998).  
As such, unless a claimant first demonstrates by a 
preponderance of the evidence that he/she is a "veteran," 
or that the person upon whose military service the claim is 
predicated has "veteran status," the laws administered by 
the Secretary and the resources of the VA are not applicable 
or available.  See Laruan, 11 Vet. App. At 84-86 (1998).  
Veteran status must be shown for each period of service upon 
which the claim of entitlement to service connection is 
based.

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1999).  
The term "active military, naval, or air service" includes: 
(1) active duty, (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty. See 
38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 1999; 
Paulson v. Brown, 7 Vet. App. 466 (1995).  

Once a claimant has carried his/her initial burden of 
establishing "veteran status" or that the person upon whose 
military service the claim is predicated has "veteran 
status," he/she is entitled to direct basis compensation for 
a disability resulting from personal injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
active military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  In other words, a determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

For purposes of applying laws administered by VA, service 
connection may be allowed on a presumptive basis for certain 
diseases, such as arthritis, if they become manifest to a 
compensable degree within one year after the appellant's 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, 
presumptive service connection can only be established if the 
claimant served in active service, continuously for 90 days 
or more within or extending into or beyond a war period, or 
which began before and extended beyond December 31, 1946, or 
began after that date.  See 38 C.F.R. §§ 3.307(a), 3.309(a) 
(1999).

In this case, the appellant contends that he currently 
suffers from rheumatoid arthritis incurred while serving in 
the Army National Guard of Wisconsin.  Specifically, during 
his August 1998 appeal hearing at the RO, the appellant 
testified that he first developed symptoms related to his 
arthritis during his career in the Army National Guard.  
Specifically, he noted he was treated for painful joints in 
1975.  In addition, the appellant noted that he had 
mistakenly told one of his private physicians, Dr. Archer, 
that his arthritis first became manifest in 1974, but that in 
reality it became manifest in 1975.

The service medical records contain an April 1974 report of 
medical history showing the appellant marked "yes" for 
arthritis, rheumatoid or bursitis, but the April 1974 
enlistment examination report is negative for an actual 
diagnosis of arthritis.  Furthermore, medical notations dated 
February 1974 show the appellant complained of right ankle 
pain; however, x-rays did not reveal evidence of fracture or 
dislocation.  Additional February 1974 notations indicate the 
appellant complained of left knee pain, which was diagnosed 
as muscle strain.  Moreover, the service records note the 
appellant attempted to re-enlist in the service, and was 
examined for that purpose in November 1980.  At that time, 
medical notations dated November 1980 show the appellant was 
diagnosed with osteoarthritis of the right wrist.  However, 
given this diagnosis, the appellant was found to be 
disqualified for enlistment at that time.   

The post-service medical evidence includes records from the 
AMG Medical Surgical Clinic dated from September 1975 to 
April 1977.  These records include September 1975 notations 
showing the appellant complained of pain and swelling in the 
hands and fingers, and that it was questioned whether he had 
early rheumatoid deformity.  But, x-rays taken of the 
appellant's hands and wrist were negative for any 
abnormalities.  As well, December 1976 notations further show 
the appellant complained of wrist swelling, but do not 
contain a diagnosis of arthritis.

Records received from the Milwaukee and Iron Mountain VA 
Medical Centers (VAMC) dated from 1984 to 1997, the American 
Mobile Health System, Inc., dated August 1985, and the Social 
Security Administration (SSA) describe the treatment the 
appellant received over time for various health problems 
including, but not limited to, rheumatoid arthritis of 
various joints with pain, swelling and deformity; and post-
traumatic arthritis.  However, these records do not contain 
any discussion regarding the etiology of the appellant's 
arthritis.

With respect to the records from the SSA, the Board notes 
these records include a November 1983 statement from E. K. 
Rath, M.D., noting the appellant had a diagnosis of multiple-
articular degenerative arthritis, probably rheumatoid.  And, 
an August 1985 statement from Dr. Archer indicating the 
appellant complained of rheumatoid arthritis and that he was 
treated in the past with non-steroidal anti-inflammatory 
medications.  Dr. Archer further noted the appellant was 
diagnosed with rheumatoid arthritis in 1974 by physical exam 
and laboratory test, and had had a remission until the prior 
two months.  Dr. Archer diagnosed the appellant at that time 
with rheumatoid arthritis with significant functional loss 
involving the right arm and hand, the left wrist, and the 
knees and feet.  In this regard, the Board notes that the 
appellant's March 1998 Notice of Disagreement specifically 
clarified Dr. Archer's August 1985 statement by noting that 
there was no diagnosis of arthritis by a private physician in 
1974, but rather that he had told Dr. Archer that he had 
indicated he had arthritis in his April 1974 enlistment 
examination.  The appellant further indicated that he had 
complained of painful joints during his service, but was 
first diagnosed with arthritis in November 1980.  As such, 
Dr. Archer's August 1985 statement regarding the appellant's 
diagnosis of arthritis in 1974, given that it simply was 
information recorded by him and was unenhanced by any 
additional comment, does not constitute a competent linkage 
medical opinion.  See LeShore v. Brown, 8 Vet. App. 407, 409 
(1995).

Furthermore, in support of his contentions, the appellant has 
submitted written statements from Jay R. Lausted and Jenny 
Sanfelipo tending to link his current diagnosis of rheumatoid 
arthritis to his service.  Moreover, the appellant has 
submitted abstracts from the Merck Manual, Fourteenth 
Edition; and the Merck Manual of Medical Information, Home 
Edition.  In this respect, the Board notes that, in Sacks v. 
West, the U.S.  Court of Appeals for Veteran's Claims (Court) 
held that a medical article including generic statements to 
the effect that a medical condition or disease is 
characterized by certain symptomatology is insufficient to 
establish a nexus between the medical condition and the 
purported symptomatology.  Such evidence would not provide a 
link because it fails to address the likelihood that a person 
who had manifested a particular symptom would later be found 
to have the disease in question.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).

After a review of the evidence, the Board notes the record 
contains documentation from the Army National Guard showing 
the appellant served from approximately April 1974 to 
September 1981, time during which he had periods of active 
and inactive duty for training.  As such, for the appellant 
to establish veteran status, he must show that he was 
disabled during active duty for training from a disease or 
injury incurred or aggravated in the line of duty or that he 
was disabled during inactive duty training due to an injury 
in the line of duty.  See 38 U.S.C.A. § 101(24) (West 1991); 
38 C.F.R. § 3.6(a) (1999); Paulson, supra. 

In this case, the evidence does not demonstrate that the 
appellant was disabled due to arthritis caused by trauma 
during any period of inactive duty for training (INACDUTRA); 
or due to trauma or disease during any active duty for 
training (ACDUTRA) during his service from April 1974 to 
September 1981.  In addition, the Board finds the appellant 
has not submitted medical evidence, such as a letter or 
report from a licensed health care professional, relating the 
appellant's current rheumatoid arthritis to any injury during 
his National Guard training.  In this regard, the law is 
clear that, given the episodic nature of inactive duty 
training or annual active duty for training, even assuming 
that the appellant's arthritis may be related to his active 
or inactive training, the appellant must show that such 
condition is the result of disease or injury incurred or 
aggravated during any period of ACDUTRA, or the result of 
injury incurred or aggravated during any period of INACDUTRA.  
See McManaway v. West, 13 Vet. App. 60, 68 (1999) (holding 
that, even assuming, that the claimed condition arose during 
inactive duty training, that condition must have been due to 
an injury and not a disease in order to be compensable).  

Although the record includes the appellant's statement during 
the August 1998 appeal hearing at the RO, and the statement 
from Jay R. Lausted and Jenny Sanfelipo tending to link the 
appellant's current rheumatoid arthritis to his service, 
these statements are insufficient to constitute a linkage 
opinion.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant can report his symptoms, his statements as to the 
cause of a disability must be supported by competent medical 
evidence, not merely allegations.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1991).  As well, as noted above, Dr. 
Archer's August 1985 statement regarding the appellant's 
diagnosis of arthritis in 1974, given that it simply was 
information recorded by him and was unenhanced by any 
additional comment, does not constitute a competent linkage 
medical opinion.  See LeShore v. Brown, 8 Vet. App. 407, 409 
(1995).  

With respect to the provisions for presumptive service 
connection for arthritis under sections 3.307 and 3.309, the 
Board finds that the appellant's last period of ACDUTRA was 
from June 16, 1979 to June 30, 1979, which is less than 90 
days of continuous active service.  As such, although the 
appellant's initial diagnosis of arthritis was in November 
1980, which is less than a year from his last ACDUTRA 
service, given that he did not have the required 90 days of 
continuous active service, the provisions of sections 3.307 
and 3.309 are not for application in this case.  See 38 
C.F.R. §§ 3.307(a), 3.309(a) (1999).

As such, the appellant has not established that he is a 
"veteran."  See 38 U.S.C.A. § 101 (West 1991); 38 C.F.R. 
§ 3.6 (1999).  See also Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998), Laruan v. West, 11 Vet. App. 80 (1998), 
and Paulson v. Brown, 7 Vet. App. 466 (1995).  And, because 
the appellant does not have a cognizable claim for VA 
benefits, his claim of service connection for rheumatoid 
arthritis is denied.  See Paulson, supra. 

Furthermore, while the Board is sympathetic to the 
appellant's assertions that he faithfully served his country 
and that the Board should perform a liberal and compassionate 
review of the regulations governing the present appeal, the 
Board is constrained to apply the law and regulations of the 
Department and is not free to ignore the requirements set 
forth therein.  See 38 U.S.C.A. § 7104(c) (West 1991). 

Lastly, although the appellant has urged that reasonable 
doubt be resolved in his favor, the provisions of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102 are only applicable to 
individuals who have established their status as a 
"claimant," or in this case, status as a "veteran."  As 
such, the doctrine of reasonable doubt is not for application 
in this case.  


ORDER

Recognition of the appellant's veteran status not having been 
established, a cognizable claim for VA benefits has not been 
submitted; service connection for rheumatoid arthritis is 
denied. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

